Opinion filed December 5, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-19-00198-CV
                                     __________

 IN THE INTEREST OF O.C., R.C., K.C., AND H.C., CHILDREN


                    On Appeal from the 132nd District Court
                            Scurry County, Texas
                         Trial Court Cause No. 26268


                     MEMORANDUM O PI NI O N
      This appeal stems from an order in which the trial court terminated the
parental rights of the mother and father of O.C., R.C., K.C., and H.C. The mother
timely filed a notice of appeal. In her sole issue on appeal, she challenges the legal
and factual sufficiency of the evidence to support the trial court’s finding as to the
children’s best interest. We affirm.
                        Termination Findings and Standards
      The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2019). To terminate
parental rights, it must be shown by clear and convincing evidence that the parent
has committed one of the acts listed in Section 161.001(b)(1)(A)–(U) and that
termination is in the best interest of the child. Id.
      In this case, the trial court found that the mother had committed four of the
acts listed in Section 161.001(b)(1)—those found in subsections (E), (N), (O), and
(P). Specifically, the trial court found that the mother had engaged in conduct or
knowingly placed the children with persons who engaged in conduct that endangered
the children’s physical or emotional well-being, that the mother had constructively
abandoned the children, that the mother had failed to comply with the provisions of
a court order that specifically established the actions necessary for her to obtain the
return of the children, and that the mother had used a controlled substance in a
manner that endangered the health or safety of the children and either failed to
complete a court-ordered substance abuse program or continued to abuse a
controlled substance after she completed the court-ordered program.            See id.
§ 161.001(b)(1)(E), (N), (O), (P).        The trial court also found, pursuant to
Section 161.001(b)(2), that termination of the mother’s parental rights would be in
the best interest of each child. See id. § 161.001(b)(2).
      On appeal, Appellant challenges the sufficiency of the evidence with respect
to the best interest finding; she does not challenge the sufficiency of the evidence to
support the findings under subsections (E), (N), (O), and (P). To determine if the
evidence is legally sufficient in a parental termination case, we review all of the
evidence in the light most favorable to the finding and determine whether a rational
trier of fact could have formed a firm belief or conviction that its finding was true.
In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the evidence is
factually sufficient in a parental termination case, we give due deference to the
finding and determine whether, on the entire record, a factfinder could reasonably


                                            2
form a firm belief or conviction about the truth of the allegations against the parent.
In re C.H., 89 S.W.3d 17, 25–26 (Tex. 2002). We note that the trier of fact is the sole
judge of the credibility of the witnesses at trial and that we are not at liberty to disturb
the determinations of the trier of fact as long as those determinations are not
unreasonable. J.P.B., 180 S.W.3d at 573.
       With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent–child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
                                   Background Facts
       The record reflects that Appellant has a history with the Department of Family
and Protective Services based upon allegations involving her drug use, including a
2011 case that was initiated when O.C. tested positive for cocaine at birth. Appellant
had abused drugs for years and had relapsed after her 2011 rehab. The Department
removed the children from Appellant’s care in March 2018 after she and three of the


                                             3
children tested positive for methamphetamine at extremely high levels. The other
child’s hair was too short to test. While this case was pending in the trial court,
Appellant continued to abuse methamphetamine even though she knew that doing
so could lead to the termination of her parental rights.
      Appellant did not begin her court-ordered services until five weeks prior to
the date of the final hearing. Thus, she did not complete those services. She also
failed to maintain steady employment and stable housing while this case was
pending. Furthermore, Appellant and her boyfriend had an extensive criminal
history and a history of domestic violence. Appellant testified that she had been
incarcerated five to ten times since her first child was born. Not long after removal,
Appellant went to state jail for six months; she started using methamphetamine again
within a week or two of her release.
      Appellant planned to complete her services and believed that she would be
able to properly care for her children in the future. She did not want her parental
rights to be terminated.
      At the time of removal, two of the children (twins) were only one year old;
one was four years old; and the oldest was six years old. All four children were
originally placed with the maternal grandmother, but the Department ultimately had
to remove the children from that placement as well. After being removed from their
maternal grandmother, the older two children were placed in a residential treatment
center due to their disabilities and behavioral issues, and the twins were placed in
foster care. According to the caseworker, the twins were in a good, stable placement
and were happy and thriving in that placement. When the twins arrived at the foster
home, they were speech-delayed. The twins improved quickly by “[l]eaps and
bounds” while in foster care. The twins and the foster parents had a strong bond,
and the foster parents wish to adopt the twins.


                                           4
      The older two children remained in the residential treatment center at the time
of trial. O.C. was “intellectually delayed because he has low IQ,” and R.C. struggled
with autism. These two children had improved while at the treatment center and
would be moved into a foster home as soon as the doctors and therapists indicated
that the children were ready.
      The Department’s goal for the children was to terminate Appellant’s and the
father’s parental rights, for the twins to be adopted by their foster parents, and for
the older two children to ultimately be placed either in that same foster home or, if
necessary, a therapeutic foster home. The children’s attorney ad litem believed that
it would be in the children’s best interest for the trial court to terminate Appellant’s
parental rights.
                                       Analysis
      We have considered the record as it relates to the desires of the children, the
emotional and physical needs of the children now and in the future, the emotional
and physical danger to the children now and in the future, the parental abilities of
Appellant and of the persons with whom the children were placed, the Department’s
plans for the children, Appellant’s inability to provide a safe home for the children,
Appellant’s criminal history, Appellant’s drug use, and Appellant’s exposure of her
children to high levels of methamphetamine. The trial court could reasonably have
formed a firm belief or conviction, based on the clear and convincing evidence
presented at trial and the Holley factors, that termination of Appellant’s parental
rights would be in the best interest of each of the children at issue in this appeal. See
Holley, 544 S.W.2d at 371–72. Therefore, we hold that the evidence is legally and
factually sufficient to support the finding that termination of Appellant’s parental
rights is in the best interest of O.C., R.C., K.C., and H.C. See id. We overrule
Appellant’s sole issue on appeal.


                                           5
                                         This Court’s Ruling
        We affirm the trial court’s order of termination.




                                                                   KEITH STRETCHER
                                                                   JUSTICE


December 5, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.



                                                      6